Order issued November 29, 2012




                                          In The
                             (!Innrt rif Aiprat
                     FiftIi 1itrirt tif xai at 1aUa

                                   No. 05-i0-01428-CV


    WELLS FARGO BANK, N.A., TRUSTEE FOR THE HOLDERS OF BANC OF
  AMERICA COMMERCIAL MORTGAGE, INC., MORTGAGE PASS-THROUGH
  CERTIFICATES, SERIES 2003-2, BY AND ThROUGH ITS SPECIAL SERVICER,
                ORIX CAPITAL MARKETS, LLC, Appellants

                                            V.

    HB REGAL PARC, LLC, BH REGAL PARC, LLC, HARBINDER SINGH, AND
                     BHUPINDER SINGH, Appellees


                                         ORDER


                       Before Justices Bridges, FitzGerald, and Lang

      Appellant’s September 13, 2012 motion for rehearing is DENIED.




                                                   DAVID L. BRIDGS
                                                   JUSTICE